Citation Nr: 1536806	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to an effective date prior to November 1, 2007, for the grant of service connection for a left knee disability.

3. Entitlement to an effective date prior to November 1, 2007, for the grant of service connection for a low back disability.

4. Entitlement to an effective date prior to November 1, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had a period of active duty for training (ACDUTRA) from August 1977 to December 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for left knee and low back disabilities, each effective November 1, 2007, granted a TDIU rating, effective November 1, 2007, and denied service connection for a cervical spine disability.  The Veteran had also initiated an appeal of the initial, 30 percent rating, for his left knee disability.  An October 2014 rating decision increased the rating for the left knee disability to 60 percent.  In a December 2014 statement, the Veteran indicated the increased rating satisfied his appeal of that issue, and the matter of the rating for the left knee disability is not before the Board.  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence.  In July 2015 a private treatment note was received by the Board without a waiver of Agency of Original Jurisdiction (AOJ) review.  It is not relevant to the effective date issues addressed. The AOJ will have opportunity to review it in the first instance on remand (with respect to the remaining issues).

The issue of service connection for a cervical spine disability is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required. 
FINDINGS OF FACT

1. An unappealed September 12, 2007 Board decision denied the Veteran service connection for left knee and low back disabilities and entitlement to a TDIU rating; he has not filed a motion alleging clear and unmistakable error (CUE) in that decision.

2. After the September 2007 Board decision, the first communication from the Veteran seeking to reopen claims of service connection for left knee and low back disabilities and a TDIU rating was received on November 1, 2007.

3. The Veteran's service-connected right knee disabilities were not shown to render him unable to secure and maintain a substantially gainful occupation between September 12, 2007 and November 1, 2007.


CONCLUSIONS OF LAW

1. An effective date prior to November 1, 2007, for the award of service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2. An effective date prior to November 1, 2007, for the award of service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

3. An effective date prior to November 1, 2007, for the award of a TDIU rating is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  August 2009 and March 2010 statements of the case (SOCs) provided notice on the "downstream" issue of entitlement to an earlier effective date for the awards and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to his earlier effective date claims is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the May 2015 hearing the undersigned explained the law governing effective dates of the awards, advised the Veteran of the basis for the assignment of the effective date challenged by this claim, and explained what type of evidence would establish entitlement to an earlier effective date for the award.  The undersigned informed him that a prior final Board decision was a bar to an earlier effective date (and that a claim of clear and unmistakable error (CUE) in that decision may be required to substantiate his earlier effective date claims).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claims.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The effective date of an evaluation and an award of compensation based on a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Allegations of CUE in a prior Board decision must be filed in Motions to the Board, in specified form. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran filed a claim of service connection for a bilateral knee disability in October 1979.  A February 1980 rating decision denied service connection for a right knee disability, but did not address the left knee.  A November 1981 rating decision granted service connection for a right knee disability, rated 10 percent, effective 1979.  In July 1984, the Veteran filed a claim for increase for his right knee disability and noted his left knee claim had not been adjudicated.  A December 1984 rating decision denied service connection for a left knee disability and an increased rating for the right knee disability.  He appealed the decision, and a November 1987 Board decision denied service connection for a left knee disability and an increased rating for the right knee disability.  He filed a claim to reopen the previously denied claim of service-connection for a left knee disability and a claim for increase for his right knee disability in April 1994.  A May 1994 rating decision increased the rating for his right knee disability to 30 percent, effective April 4, 1994.  A June 1994 rating decision found new and material evidence had not been received to reopen the previously denied claim.  In December 1994, he filed a claim for TDIU.  A May 1995 rating decision denied entitlement to TDIU.  A September 1996 rating decision reduced the rating for his right knee disability to 10 percent, effective October 1, 1996.  He filed a claim to reopen the previously denied claim of service-connection for a left knee disability and a claim for increase for his right knee disability in June 1998.  A July 1998 rating decision increased the rating for his right knee disability to 30 percent, effective January 26, 1998.  A September 1998 decisional letter found new and material evidence had not been received to reopen the previously denied claim of service-connection for a left knee disability.  He filed an application for TDIU in August 1998 and filed a claim to reopen his left knee claim and for service connection for a low back disability in March 1999.  A September 1999 rating decision, in pertinent part, denied to reopen the left knee claim, service connection for a low back disability, an increased rating for his right knee disability, and entitlement to TDIU.  A December 2001 rating decision reconsidered and denied the claims; the Veteran appealed the decision.  The Board remanded the case for additional development in December 2004.  A March 2007 rating decision granted the Veteran service connection (and a separate 10 percent rating) for limitation of right knee motion, effective January 26, 1998.  An unappealed September 12, 2007 Board decision denied the Veteran service connection for left knee and low back disabilities, an increased rating for right knee disability, and entitlement to a TDIU rating.  

On November 1, 2007, the Veteran filed a claim to reopen the previously denied claims of service-connection for left knee and low back disabilities and an increased rating claim for his service-connected right knee disability.  He did not file any statements or medical evidence between the Board decision and November 1, 2007.

As noted, the February 2009 rating decision granted service connection for left knee and low back disabilities, each effective November 1, 2007, and granted a TDIU rating, effective November 1, 2007.

In various statements and at the May 2015 Board hearing, the Veteran has contended he is entitled to earlier effective dates for the grant of service connection for his left knee and low back disabilities and, in turn, for his TDIU rating, because his original claims for service connection (which he asserted he filed in October 1979 and January 1998, respectively) should have been granted on the merits.  He argued service connection for left knee and low back disabilities and entitlement to TDIU was warranted based on the evidence of record prior to when the Board denied such claims in November 2007.   
The September 2007 Board decision is final based on the evidence of record at the time of issuance and is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A , 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in the Board decision.  (At the May 2015 Board hearing his representative indicated he was not doing so.)  Therefore, the September 2007 final Board decision is a legal bar to effective dates prior to the date of that decision for the grant of service connection for left knee and low back disabilities and entitlement to a TDIU rating.

Because the Veteran is not shown to have filed a formal or informal application to reopen the previously denied claims of service-connection for left knee and low back disabilities between September 12, 2007 and November 1, 2007, VA is precluded from granting an effective date for the awards of service connection for left knee and low back disabilities prior to that date.

Accordingly, prior to November 1, 2007 the Veteran's service-connected disabilities included right knee DJD (rated 10 percent from October 9, 1979, 30 percent from April 4, 1994, 10 percent October 1, 1996, and 30 percent from January 26, 1998) and right knee limitation of motion (rated 10 percent from January 26, 1998).  Thus, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met prior to November 1, 2007, and any award of TDIU between September 12, 2007 and November 1, 2007 must be on an extraschedular basis.  He has not alleged that he is entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) based solely on his right knee disabilities for the period between September 12, 2007 and November 1, 2007.  He also did not having a pending claim for an increased rating for his right knee disabilities (and alleging entitlement to a TDIU rating) between September 12, 2007 and November 1, 2007.  Additionally, no evidence was received during that period indicating he was unemployable due solely to his service-connected right knee disabilities.  Accordingly, his service-connected right knee disabilities were not shown to render him unable to secure and follow a substantially gainful occupation between September 12, 2007 and November 1, 2007.  In light of the foregoing, the Board finds that an effective date prior to November 1, 2007, for the award of a TDIU rating is also not warranted under the governing law and regulations, and that the appeal in this matter must be denied.  

In sum, the claims for earlier effective dates for the grant of service connection for left knee and low back disabilities and for a TDIU rating, must be denied because the RO has already assigned the earliest possible effective dates provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to November 1, 2007, for the grant of service connection for a left knee disability is denied.

An effective date prior to November 1, 2007, for the grant of service connection for a low back disability is denied.

An effective date prior to November 1, 2007, for the award of a TDIU rating is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duties to notify and assist the Veteran with regard to the claim of service connection for a cervical spine disability.  In a June 2015 letter (received in July 2015), a VA nurse practitioner noted the Veteran had chronic neck pain due to falling multiple times after undergoing a left knee replacement.  Private treatment records show cervical spine disc herniation and degenerative have been diagnosed. Accordingly, an examination to secure medical opinions addressing the nature and etiology of the cervical spine disability is necessary.  Supplemental notice regarding a secondary service connection theory of entitlement is also needed.  

The case is REMANDED for the following:

1. The AOJ should provide the Veteran appropriate notice regarding service connection for a cervical spine disability on a secondary basis.  He should have adequate opportunity to respond.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a VA orthopedist to determine the nature and likely etiology of his cervical spine disability.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each cervical spine disability found.  

(b) What is the most likely etiology for each cervical spine disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by the Veteran's service-connected left and/or right knee disabilities?  If a cervical spine disability is found to not have been caused, but to have been aggravated by the service-connected left and/or right knee disabilities, please identify the degree of impairment that is due to such aggravation.

If it is determined that a cervical spine disability is unrelated to the Veteran's service-connected left and/or right knee disabilities, the examiner should identify the etiological factor(s) considered more likely.

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record (including the June 2015 letter from a VA nurse practitioner that indicates the Veteran's neck disability is secondary to his service-connected left knee disability, expressing agreement or disagreement with it, and explaining the rationale for the agreement/disagreement).

3. The AOJ should then review the entire record and readjudicate the claim of service connection for a cervical spine disability.  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


